Citation Nr: 0407953	
Decision Date: 03/26/04    Archive Date: 04/01/04	

DOCKET NO.  03 13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for residuals of cold exposure to the left foot.   

2.  Entitlement to a disability rating in excess of 
10 percent for residuals of cold exposure to the right foot.   

3.  Entitlement to service connection for cervical spine 
arthritis.

4.  Entitlement to service connection for lumbar spine 
spondylosis.

5.  Entitlement to service connection for thoracic spine 
scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from January 1979 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
VARO in Chicago, Illinois, which confirmed and continued 
10 percent disability ratings for residuals of cold exposure 
to the left foot and residuals of cold exposure to the right 
foot, and denied service connection for cervical spine 
arthritis, lumbar spine spondylosis, and thoracic spine 
scoliosis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
should further action is required on his part.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App.370 (2002), the CAVC held 
that VA must inform a claimant of information or evidence 
necessary to substantiate a claim, and inform the claimant of 
what evidence VA will seek to provide and what evidence a 
claimant is to provide.  

The veteran was provided with a general form letter in August 
2001.  He was informed what evidence he had to show to 
establish service connection and he was told the type of 
information he was to provide to substantiate his claim.  
However, the communication was not specific as to the 
evidence he needed to provide to support his claims.  

In his informal hearing presentation dated in March 2004, the 
veteran's accredited representative asserted that 
"arthralgia, osteoarthritis and osteoporosis are all known 
residuals of cold weather exposure."  While the 
representative does not cite medical authority for this 
medical conclusion, he does point out that the evidence of 
record does not include a medical opinion as to whether the 
veteran's current disabilities of the spine, including 
arthritis, are as likely as not caused by or aggravated by 
the veteran's service-connected residuals of frostbite.  

The most recent medical evidence of record, a VA rating 
examination in November 2001, addressed the question as to 
whether or not spinal problems were related to an inservice 
muscle strain, but did not address the question of any causal 
connection between the service-connected cold injury 
residuals and the spinal disorders.  

The Board also notes that at the time of the November 2001 
examination, it was indicated the claims folder was not 
available for review by the examiner at the time of the 
examination.  It appears the claims folder was subsequently 
made available and the comments on causal connection and the 
statement that there was no evidence of residuals of cold 
injury were made several days following the examination.  

The fact that the November 2001 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

In their informal hearing presentations, the veteran's 
accredited representatives have essentially disputed the 
determination that there are no residuals of the cold injury 
to the feet by referring to the veteran's subjective 
complaints and clinical examination findings of tenderness to 
manipulation of the ankle and toe joints and moderate 
callosities of the lower extremities, bilaterally.  There is 
no medical evidence of record subsequent to the November 2001 
examination over 2 1/2  years prior.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In view of the foregoing, the Board believes that further 
development would be helpful and the case is REMANDED for the 
following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his spinal disorders 
since service and his bilateral foot cold 
exposure residuals since November 2001.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Detroit VA 
Medical Center.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of service-connected 
cold injury residuals of the feet, and 
the etiology of cervical spine arthritis, 
lumbar spine spondylosis, and thoracic 
spine scoliosis, particularly with 
respect to whether any of these disorders 
are secondary to the service-connected 
residuals of bilateral foot cold 
injuries.

The claims file, a copy of 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2003), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the rating criteria under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 in 
evaluating the service-connected 
bilateral foot cold injury residuals, as 
well as the following medical issues:

(1) Is it at least as likely as not that 
cervical spine arthritis, lumbar spine 
spondylosis, and thoracic spine scoliosis 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby?

(2) If not related to service, is it at 
least as likely as not that cervical 
spine arthritis, lumbar spine 
spondylosis, and thoracic spine scoliosis 
is/are causally related to the service-
connected residuals of bilateral foot 
cold injuries?

(3) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
residuals of bilateral foot cold injuries 
aggravate cervical spine arthritis, 
lumbar spine spondylosis, and/or thoracic 
spine scoliosis?

(4)  If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of cervical spine 
arthritis, lumbar spine spondylosis, and 
thoracic spine scoliosis;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
residuals of bilateral foot cold injuries 
based on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of cervical spine arthritis, lumbar spine 
spondylosis, and/or thoracic spine 
scoliosis are proximately due to the 
service-connected residuals of bilateral 
foot cold injuries.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for cervical spine 
arthritis, lumbar spine spondylosis, 
and/or thoracic spine scoliosis including 
as secondary to the service-connected 
bilateral foot cold injury residuals.  In 
so doing, the VBA AMC should document its 
consideration of the application of 
38 C.F.R. § 3.310(a) (2003), and Allen v. 
Brown,7 Vet. App. 439 (1995).  The VBA 
AMC should also readjudicate the claims 
of entitlement to increased evaluations 
for the service-connected bilateral foot 
cold injury residuals.  In so doing, the 
VBA AMC should document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


